Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 15, 2014

                                       No. 04-14-00379-CV

                    IN THE INTEREST OF A.L.G AND E.B.G., Children,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-05217
                         Honorable Martha B. Tanner, Judge Presiding

                                          ORDER
Sitting:       Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice

        Appellant is represented on appeal by Mr. Beauregard Fiegel. Appellant’s brief was
originally due on August 11, 2014, and Mr. Fiegel has been granted two previous extensions, the
latest until October 10, 2014. On October 13, 2014, Mr. Fiegel filed a motion requesting an
extension of time in which to file the brief. Mr. Fiegel also filed the brief; however, the brief
does not comply with the Texas Rules of Appellate Procedure because it does not provide
appropriate citations to the record. See TEX. R. APP. P. 38.1(d), (g), (i). Further, to the extent
appellant’s appendix contains documents that are not part of the clerk’s record, this court will not
consider those documents. Mr. Fiegel is referred to Texas Rule of Appellate Procedure 38.1(k)
for guidance on what to include in an appendix.

        Substantial compliance with Rule 38 is sufficient. TEX. R. APP. P. 38.9. However, if Rule
38 has been flagrantly violated, this court may require a brief to be amended, supplemented, or
redrawn. TEX. R. APP. P. 38.9(a). If another noncomplying brief is filed, the court may strike the
brief, prohibit the party from filing another, and proceed as if the party had failed to file a brief.
Id. If an appellant fails to timely file a brief, the appellate court may dismiss the appeal for want
of prosecution. TEX. R. APP. P. 38.8(a)(1).

        We GRANT the motion requesting an extension of time. However, because appellant’s
brief does not comply with Rule 38.1, Mr. Fiegel is hereby ORDERED to file an amended brief
that complies with these rules no later than November 3, 2014. If Mr. Fiegel fails to file, by
November 3, 3014, an amended brief that fully complies with the Texas Rules of Appellate
Procedure, this appeal will be dismissed for want of prosecution.
                                          PER CURIAM



ATTESTED TO: __________________________
                 Keith E. Hottle
                 Clerk of Court